Name: Council Regulation (EEC) No 1038/82 of 26 April 1982 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 82 Official Journal of the European Communities No L 120/3 COUNCIL REGULATION (EEC) No 1038/82 of 26 April 1982 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, financing should be specified ; whereas 10 990 tonnes should be kept as a contingency reserve for future allo ­ cation , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ('), and in particular Articles 3 and 7 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1037/82 provides for the supply of 150 000 tonnes of skimmed-milk powder ; whereas this quantity should be allocated among the various countries and bodies from which applications have been accepted and arrangements for The allocation and financing arrangements in respect of 150 000 tonnes of skimmed-milk powder to be supplied to certain developing countries and specia ­ lized bodies as food aid under the 1982 programme in accordance with Regulation (EEC) No 1037/82 are set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 April 1982. For the Council The President L. TINDEMANS (') See page 1 of this Official Journal . No L 120/4 Official Journal of the European Communities 1 . 5 . 82 ANNEX 1982 SKIMMED-MILK POWDER FOOD-AID PROGRAMME Recipient Quantities allocated(in tonnes) Arrangements for financing 1 . COUNTRIES Angola 500 cif Bangladesh token entry Burundi 100 fad Cape Verde 400 cif Central African Republic token entry Chad token entry Comoros 400 cif Ecuador 500 fob Egypt 10 000 fob Equatorial Guinea token entry Ethiopia 2 000 cif Ghana 2 000 fob Grenada 350 fob Guinea Bissau token entry Guinea (Conakry) token entry Honduras token entry India 31 000 cif Indonesia 2 000 fob Jamaica 1 500 fob Jibuti 200 cif Jordan token entry Kenya token entry Lebanon 1 100 fob Lesotho 300 fad Madagascar token entry Mali 600 fad Malta 200 fob Mauritania 1 000 cif Mauritius 500 fob Morocco 1 500 fob Mozambique 750 cif Nicaragua 3 200 fob Niger 250 fad Pakistan 2 000 fob Peru 1 000 fob Philippines 1 000 fob Rwanda token entry Senegal 2 000 fob Sierra Leone 500 cif Somalia 3 500 cif Sri Lanka token entry Sudan 500 fob Syria token entry Tanzania 2 000 cif Thailand token entry Togo token entry Uganda 500 fad Upper Volta token entry Yemen (North) token entry Zaire token entry Zambia token entry Zimbabwe 1 500 fob 74 850 2. BODIES ICRC 2 000 fad LICROSS 1 800 fad NGO 27 000 fad UNHCR token entry UNRWA 1 360 fad WFP 32 000 fad 64 160 3 . RESERVE 10 990 TOTAL 150 000